Opinion
Per Curiam,
Appellant contends that after-discovered evidence should entitle him to a new trial. In the briefs of the parties, reference is made to an affidavit setting forth: (1) the reason the offered evidence was not available at time of trial; and (2) the nature of the evidence and its materiality to appellant’s defense.
We have searched the record and find no affidavit. Under the circumstances, we are unable to mate a determination of the matter on the bare allegations of counsel. From the state of the record, we cannot decide if the criteria for the grant of a new trial because of after-discovered evidence, as set forth in Commonwealth v. Phillips, 183 Pa. Superior Ct. 377, 132 A. 2d 733 (1957), have been satisfied.
We remand this case to the lower court to obtain a complete record for purposes of appeal.